Case. 1:21-cv-11461 Document1 Filed 09/07/21 Page1of11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Civil Action No.

 

American Lobster Products, Inc.,
Plaintiff
VERIFIED COMPLAINT

v.
JURY DEMAND

Lobster 207, LLC,

Peer Nema” Newer” ane” Nowe’ Seem! per

Defendant

THE PARTIES TO THIS ACTION

 

1. The Plaintiff, American Lobster Products, Inc. (hereafter referred to as “American
Lobster”), is a corporation registered to do business in the Commonwealth of Massachusetts with
a principal place of business located at 239 Boston Street, Topsfield, Commonwealth of
Massachusetts, 01983.

2. The Defendant Lobster 207, LLC (hereafter referred to as “207”), is a corporation
registered to do business in the State of Maine with a principal place of business at 211 Bar

Harbor Road, Unit 2, Trenton, Maine, 04605.

JURISDICTION

3. Jurisdiction is conferred in this matter pursuant to 28 U.S.C. s. 1332 based on diversity of the
parties, with this Court having jurisdiction over this action as Defendant 207 is located and
registered in the State of Maine and Plaintiff American Lobster is located and registered in the
Commonwealth of Massachusetts. F urthermore, Plaintiff's claim is evaluated at a minimum of
$82,089.00, for past damages only, in excess of the damages threshold to establish the remaining

prong for federal diversity jurisdiction.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 2 of11

FACTS

4. Historically, a lobster business named Trenton Bridge Lobster Pound (“Trenton Bridge”)
was founded by a married couple named Cubby and Josette Pettegrow.

5. Beginning in his early teenage years, their son Warren Pettegrow worked for Trenton
Bridge, and the business became a large and prosperous lobster wholesaler.

6. American Lobster served as a lobster broker for Trenton Bridge for several years.
Through the pricing that Michael Melito obtained, he and Trenton Bridge were able to build
more direct contacts than ever before. At the time of the sale, Trenton Bridge was buying 10
million plus pounds each year, all sold by Michael Melito of American Lobster.

i Approximately six years ago, Cubby and Josette Pettegrow decided to sell most of the
wholesale operation, retaining the retail business and restaurant and the right to be a buying

station.

8. American Lobster’s President, Michael Melito, knew that the Pettegrows wanted to sell
their business, so he introduced them to a potential buyer named David Sullivan.

9. David Sullivan was, and may still be, an employee of the International Association of
Machinists and Aerospace Workers, a large union with a prominent presence in Maine’s Bath
Iron Works, for example.

10. It was David Sullivan’s vision to unionize Maine lobstermen/women and organizational
papers were filed for 207 with the Maine Secretary of State on or about April 30, 2015.

11. Cognizant of the difficulties inherent in starting up this aspect of the union from scratch,
David Sullivan saw a need to implement his plan by buying into an already existing and
prosperous wholesale lobster business.

12. The Defendant 207 purchased Trenton Bridge, and thereafter, American Lobster

continued to serve as a broker for the new owner, 207. Warren Pettegrow became CEO of 207,
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 3of11

but was terminated in April 2019, due to alleged improprieties on his part. However, in the first
year of ownership, David Sullivan and Michael Yohe from Lobster 207 had drastically increased
207’s overhead by adding more employees, adding more vehicles and incurring other
overpayments and/or unnecessary expenditures.

13. | American Lobster’s primary purpose, as set forth in Article II of its Articles of
Organization, is “to sell, resell and to broker the sale of lobster, seafood and lobster related
products.”

14. To reiterate, American Lobster served as a broker to 207’s predecessor, Trenton Bridge
Lobster Pound, and since the sale to 207, as a broker for 207.

15. According to 207’s own press release, attached hereto and incorporated herein as Exhibit
A, “claims [were] brought by Lobster 207 against its former CEO, Warren Pettegrow, for breaches
of his employment agreement and fiduciary duties to the company. After Lobster 207 filed a
federal racketeering lawsuit against Pettegrow in December of 2019, Pettegrow demanded that the
issue of his firing be decided by an arbitrator and not by ajury.” Jd. at par. 1.

16. The matter was heard by an arbitrator, and as stated in 207’s press release (Exhibit A),
207, “In what he described as ‘not a close decision,’ the arbitrator found that Warren Pettegrow
had breached his employment agreement and fiduciary duties to Lobster 207 by committing acts
of ‘gross misconduct’ and that, ‘from day one,’ Pettegrow had intended to assist his parents and
their company, Trenton Bridge Lobster Pound, Inc., in making money in the wholesale lobster
business at Lobster 207’s expense. The arbitrator found that ‘as Lobster 207’s CEO, Warren
Pettegrow should have been well aware of [Lobster 207’s] mission to save lobstermen money by
avoiding the middleman as much as possible and bringing transparency to the prices received.’”

Id. at par. 2.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 4of11

17. In this press release (Exhibit A), 207 concludes by asserting that, “With the arbitrator’s
ruling upholding its former CEO’s discharge, the Federal racketeering case pending before the
United States District Court in Bangor against the Pettegrows, and Trenton Bridge Lobster Pound
now continues towards trial. Speaking on behalf of Lobster 207, its Chief Executive Officer,
Michael Yohe, stated, ‘the company and its membership are gratified that the arbitrator ruled in
our favor in recognizing that our former CEO was properly discharged based on the facts and
circumstances presented to our board. Lobster 207 remains committed to our mission of
protecting the interests of Maine’s lobstering men and women. We look forward to presenting our
federal court case before a Maine jury.’” Jd. at pars. 3 & 4.

18. In another article, dated August 27, 2021, attached hereto and incorporated herein as
Exhibit B, it is stated that, “The arbitrator concluded that ‘as Lobster 207’s CEO, Warren
Pettegrow should have been well aware of [Lobster 207’s] mission to save lobstermen money by
avoiding the middleman as much as possible and bringing transparency to the prices received.’”
Id. at page 2, par. 2.

19. What the arbitrator was unaware of, and/or did not appreciate, was that Lobster 207 is
deliberately not paying “the middleman,” i.e., American Lobster, an affirmative act not conducive
to transparency.

20. On or about May 17, 2021, American Lobster sent an invoice to 207, which with
subsequent invoices, has gone unpaid; through August 3, 2021. 207 has not made any payments
on invoices sent to it by American Lobster, and the total unpaid balance on these invoices now
totals $67,089.00. Copies of these invoices are attached hereto and incorporated herein as Exhibit

C.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page5of11

21. | When American Lobster made enquiries to 207’s CEO, Michael Yohe, concerning the
overdue bills, Yohe claimed that 207 was experiencing bookkeeping problems which it would
eventually rectify.
22. In addition, 207 has failed to understand and/or appreciate that through the efforts of
American Lobster over several years, the contacts in the industry were substantially built up by
Michael Melito and/or American Lobster, and now Lobster 207 is attempting to take advantage of
this by “avoiding the middleman,” and making it impossible for American Lobster to compete.
American Lobster also cannot be paid because at least one other company will not pay out
commissions because 207 had made it afraid of communicating with American Lobster.
23. Receiving no payments from 207, American Lobster has attempted to continue to do
business outside of any involvement/affiliation with 207. In retaliation, 207 immediately began
to artificially inflate the price or products, regardless of what American Lobster offered in a ham-
fisted campaign to force American Lobster out of business.
24. American Lobster has no lobster to sell because of the 207’s bullying tactics. 207 is
contacting American Lobster’s customers and urging them not to deal with American Lobster.
Meanwhile, 207, the fishermen in Vinal Haven and Jonesport were receiving $.10 to $.20/ pound
less than what the MDI, Stonington and North Haven fishermen, something that 207 accused its
previous management of doing.

COUNT I - BREACH OF CONTRACT
25. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 - 24.
26. For several years, 207 had honored its contract(s) with American Lobster to promptly pay

the invoices which American Lobster sent to it.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 6 of11

27. 207 has breached its contract with American Lobster by repeatedly failing to honor
invoices sent by American Lobster, and 207’s failure to pay invoices sent to it from May 17, 2021
through August 3, 2021, has harmed American Lobster.

COUNT II —- RESTRAINT OF TRADE
28. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 - 27.
29. 207 markets and sells its products throughout the United States, and indeed on its own
website, states that “Lobster 207 is proud to share our quality, sustainably fished Maine Lobster
with the world,” and that “[n]o matter where your grocery stores are located throughout the
country, you can rest assured knowing that each and every one will have the same high quality
lobster.”
30. As part of its global reach, 207 is engaged in and its activities substantially affect, interstate
commerce. Ona more micro level, 207 conducts substantial business in the Commonwealth of
Massachusetts, more than sufficient to also subject it to the Commonwealth’s Long Arm Statute,
G.L. c. 223A, s. 3.
31. 207 has engaged in a continuing contract, combination and/or conspiracy to restrain trade
in violation of Massachusetts General Laws c. 93, s. 4 and s. 6 and Maine Revise Statutes Title X,
Part 3, c. 201, s. 1101.
32. 207 will use any means to ensure that American Lobster is driven out of business in Maine,
including but not limited to not honoring invoices sent to it by American Lobster dating back to
May 2021. In the past week alone, 207 has artificially raised the price of lobster, per pound, by
over $1.00 to drive American out of business.
33. In furtherance of this continuing contract, combination and/or conspiracy, 207 has engaged

in one or more of the following proscribed overt acts:
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 7 of 11

a. not honoring invoices sent to it by American Lobster dating back to May, 2021;
b. ordering customers to not use American Lobster as their broker;

c. disparaging American Lobster, particularly its President;

d. manipulating prices to force American Lobster out of business, and

& 207 has destroyed competition in the Maine lobster industry.

34. 207 has, and will continue to, harm American Lobster by its restraint of trade in violation
of c. 93.s. 4 and Maine Revise Statutes Title X, Part 3, c. 201, s. 1101; this has harmed American
Lobster and will continue to do so until 207 stops this activity.

COUNT II -CREATION OF MONOPOLY/ATTEMPT TO CREATE MONOPOLY
35. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 — 34,
36. 207 has monopolized and/or is attempting to monopolize a part of trade or commerce in
the Commonwealth of Massachusetts, and indeed throughout the country, in violation of G.L. c.93,
s. 5 and Maine Revise Statutes Title X, Part 3, c. 201, s. 1101.

37. 207 has suppressed competition, to acquire a dominance in the market and to secure the
power to control prices to the public harm with respect to any commodity which people are under
a practical compulsion to buy, to the detriment to American Lobster and to the general public.

38. 207 has lessened substantially, if not totally destroyed, competition, and created a
monopoly in a line of trade or commerce in the Commonwealth of Massachusetts and the State of
Maine in violation of G.L. c. 93, s. 6 and Maine Revise Statutes Title X, Part 3, c. 201, s. 1101.
respectively. 207 has, and will continue to, harm American Lobster by its creation of a monopoly

and/or attempt to create a monopoly in violation of c. 93.s. 5 and Maine Revise Statutes Title X,
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 8 of 11

Part 3, c. 201, s. 1101. which has harmed American Lobster and will continue to do so until 207
stops this activity.

COUNT II - INTENTIONAL MISREPRESENTATION
39. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 - 38.
40. 207 has utilized American Lobster for several years, taking advantage of how American
Lobster has built up its business and the business of its predecessor, Trenton Bridge.
41. Even after 207 terminated its CEO in 2019, it caused American Lobster to rely on the
continuation of 207’s relationship with American Lobster and to rely on 207 paying American
Lobster on its invoices to 207, as it always had done until May 2021.
42. Based on past business practices of 207, American Lobster reasonably relied on 207 using
American Lobster as its broker and paying American Lobster’s invoices as they came due.
43. Indeed, American Lobster continued to rely on 207 honoring invoices, believing CEO
Michael Yohe stating that late payments were simply the result of bookkeeping errors.
44, Relying on CEO Michael Yohe’s assurances that 207 would pay American Lobster,
American Lobster continued to work with 207, sending out more invoices; which, as events
transpired, 207 has not paid nor ever meant to pay.
45. American Lobster relied to its detriment on 207’s assurances and American Lobster has
been harmed thereby.

COUNT IV —- NEGLIGENT MISREPRESENTATION

46. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 - 45.
47. 207 disseminated false information to American Lobster and 207 did not exercise

reasonable care or competence in obtaining and/or communicating this information.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 9of11

48. Without limitation, 207 has been seeking to undermine contacts American Lobster has built
up over several years with customers, has failed to pay invoices sent to it by American Lobster
without warning and anything resembling an explanation; 207; is seeking to pass off the blame
and the consequences for its own mismanagement of its business unfairly to American Lobster.

49. 207 has harmed American Lobster and will continue to negatively impact American

Lobster’s reputation and fiscal stability by engaging in its representations.
COUNT V - INTERFERENCE WITH ADVANTAGEOUS RELATIONSHIPS

50. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs | - 49.
51. 207 knew about American Lobster’s ongoing business relationships which stretched back
to before 207’s formation.
52. 207 has outrageously interfered with these relationship*s—withrelationships with
considerable malice and employed unfair and deceptive methods to try to drive American out of
business.
53. | American Lobster has lost all of its business due to the unwarranted and malicious business
practices and will continued to be harmed until 207’s practices cease.

COUNT VI-— VIOLATION OF G.L. ¢. 93A
54. Plaintiff American Lobster repeats and realleges all allegations made in paragraphs 1 - 53.
55. 207 is engaged in substantial trade or commerce in the Commonwealth of Massachusetts
as a seller of lobster products and was incorporated for this purpose pursuant to M.G.L. 93A, s. 2.
56. 207 has willfully and knowingly engaged in unfair and deceptive acts and practices by
misleading American Lobster, failing to pay invoices from American Lobster, restraining trade
and circumventing American Lobster by seeking to contact and do business directly with

customers brought to it by American Lobster and/or Michael Melito.
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 10 of 11

57. 207’s willful and knowing engagement in unfair and deceptive acts and practices in its
relations with American Lobster and/or the customers brought to it by American Lobster, has

harmed American Lobster fiscally and will continue to so harm American Lobster until these

practices cease.
REQUEST FOR RELIEF

WHEREFORE, Plaintiff American Lobster Products Inc. demands the following relief:
1. Judgment in its favor against Defendant Lobster 207 in an amount commensurate with its
damages suffered, together with interest, costs, and attorney fees on Counts I-V; and triple
damages with costs, interests and attorney fees on Count VI;
2. A temporary restraining order followed by the issuance of a preliminary injunction
prohibiting Defendant Lobster 207 LLC from artificially manipulating prices to American Lobster,
contacting American Lobster’s customers, restraining trade and disparaging American Lobster and
its employees, agents, officers and/or shareholders.
3. A temporary restraining order followed by the issuance of a preliminary injunction
prohibiting Defendant Lobster 207, LLC from spending and alienating assets previously taken by
it that are due to Plaintiff American Lobster Products, Inc., and the depositing of all contested
amounts of money into an escrow account during the pendency of this action, and
4, Whatever other relief this court deems meet and just.

DEMAND FOR JURY TRIAL
A TRIAL BY JURY IS DEMANDED ON ALL ISSUES SO TRIABLE
THIS COMPLAINT IS SIGNED PERSONALLY BY THE PLAINTIFF’S PRESIDENT UNDER
THE PAINS AND PENALTIES OF PERJURY AND IS TRUE AND ACCURATE TO HIS
PERSONAL KNOWLEDGE AND INFORMATION

Dated: September 7, 2021
Case 1:21-cv-11461 Document1 Filed 09/07/21 Page 11 of 11

Plaintiff American Lobster Products, Inc,
By its President,

/s/ Michael Melito
Michael Melito, President

By its attorney,

/s/ Donald Hubbard

Donald Hubbard, Esq.

46 Stratford Street

Boston, MA 02132
617-469-0775

BBO No. 543971
donaldjhubbard@gmail.com

CERTIFICATE OF SERVICE

Service of process will be made on the Defendant pursuant to Federal Rules of Civil Procedure

and Local Rules after the summons is received by the clerk’s office.

/s/ Donald Hubbard
Donald Hubbard, Esq.
